Citation Nr: 0032863	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension, beyond October 31, 1995, of 
a temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30 based on surgery for service-connected right 
shoulder disability.

2.  Entitlement to a compensable rating for left knee 
disability.

3.  Entitlement to service connection for bilateral ear 
disability including hearing loss and tinnitus.

4.  Entitlement to service connection for chronic organic 
right knee disability.

5.  Entitlement to service connection for a psychiatric 
disability, to  include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1993.  He served in Southwest Asia during the 
Persian Gulf war and was awarded the Combat Action Ribbon.  

In veteran filed an initial claim of entitlement to service 
connection in September 1993.  In a July 1994 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO) granted service connection for 
a left knee disability, assigning a noncompensable rating.  
The veteran appealed the assigned disability rating.  

In the same July 1994 rating decision, the RO denied service 
connection for a right knee disability; a psychiatric 
disability, characterized as PTSD with sleep disturbance; and 
an ear condition.  The veteran appealed the RO decision as to 
those issues.

In January 1996 the RO granted a temporary total convalescent 
rating under 38 C.F.R. § 4.30 from July 18, 1995 through 
August 31, 1995, based on surgery performed on the veteran's 
service-connected right shoulder.  The veteran appealed that 
determination.  Although entitlement to benefits under 
38 C.F.R. § 4.30 was later extended through October 31, 1995, 
the veteran continues his disagreement with the convalescent 
period, claiming that such benefits should be extended at 
least through the month of December 1995.

The Board notes in passing that the veteran's accredited 
representative, in an August 2000 statement, listed only four 
issues as being on appeal, namely entitlement to service 
connection for the left knee, psychiatric and ear 
disabilities and entitlement to an increased disability 
rating for the service-connected right knee disability.  With 
respect to the matter of the temporary total evaluation, the 
Board cannot find anything in the record which indicates that 
the maximum benefit potentially authorized by law has been 
granted or that the veteran has withdrawn his claim.  
Accordingly, the Board believes that this issue remains in 
appellate status.  Since this issues is being remanded, the 
RO will have the opportunity to clarify the matter.  

Issues not currently on appeal

The Board will briefly refer to issues which have been raised 
by the veteran since he left military service but which are 
not on appeal.

In the July 1994 rating decision, service connection was 
denied for a low back disability and for a left hand 
disability.  Service connection was granted for a right 
shoulder disability and a 10 percent rating was assigned.  
The veteran did not appeal those decisions.

By rating decision in March 1997, the RO denied the veteran's 
claims of service connection for left shoulder and right hand 
disabilities.  A timely notice of disagreement (NOD) was 
received in form of testimony presented at an RO hearing in 
February 1998 and a Statement of the Case (SOC) was issued in 
September 1999.  However, a timely substantive appeal was not 
filed by or on behalf of the veteran as to those two issues.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 2.0202, 20.302.


In an August 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
multiple joint pain, fatigue, sleep disorder and headaches, 
which the veteran claimed was caused by an undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To the 
Board's knowledge, the veteran has not appealed that 
decision.

Personal hearings

In his November 1995 substantive appeal, the veteran 
requested a Travel Board hearing.  Subsequently, however, he 
indicated that he wished to have a hearing before a RO 
hearing officer instead of a Travel Board hearing.  The 
veteran appeared and testified at hearings at the RO in 
October 1996 and in February 1998.  Thus, his Travel Board 
hearing request has been effectively withdrawn.  38 C.F.R. 
§ 20.704(e) (2000).


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [(to 
be codified at 38 U.S.C.A. § 5103A(a)].

Regarding the claim for a compensable rating of the veteran's 
service-connected left knee disability, the most recent VA 
orthopedic examination was performed in January 1998, 
addressing the veteran's subjective complaints of pain and 
functional impairment.  A review of the examination report 
indicates that the claims file was not available for the 
examiner's review in conjunction with the examination.  An 
X-ray study of the left knee was evidently not performed.  In 
view of the foregoing, the Board is of the opinion that 
another VA orthopedic examination should be conducted to 
assess the current severity of the veteran's service-
connected left knee disability, addressing the extent of any 
functional impairment, including during flare-ups of symptoms 
in relation to objective manifestations of the disability.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).   

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 C.F.R. § 5103A(d)].

In this case, the veteran contends that he has chronic 
disabilities involving the right knee and both ears 
(including hearing loss and tinnitus), as well as psychiatric 
impairment consisting of symptoms including nightmares and 
sleep disturbance; he suggested that the disabilities may be 
related to his active service, including combat service 
during the Persian Gulf War.  The available medical evidence 
of record is inconclusive regarding the exact nature and 
etiology of the claimed disabilities involving the veteran's 
right knee, the ears, and psychiatric impairment.

Regarding the claim of an extension, beyond October 31, 1995, 
of a temporary total rating of a period of convalescence 
under 38 C.F.R. § 4.30 (based on surgical treatment of the 
service-connected right shoulder disability), the Board is of 
the opinion that further development of the evidence is 
necessary in this case.  
Specifically, the veteran claims that, following his right 
shoulder surgery in July 1995, he was unable to return to 
work until December 1995.

An October 28, 1996 report of telephonic contact between an 
RO hearing officer and the veteran's former employer 
indicates that his employment was terminated following the 
July 1995 surgery due to his failure to meet the physical 
demands of employment.  It is unclear exactly when the 
employment was terminated.  Also, as noted in the 
Introduction above, it is unclear whether the veteran in fact 
wishes to continue his appeal as to this issue.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran 
through his representative and 
determine, in light of the August 2000 
VA Form 646, whether the veteran still 
desires to pursue an appeal as to the 
issue of a temporary total disability 
rating.  If not the veteran should file 
a signed statement which comports with 
38 C.F.R. § 20.204 (2000).  In 
addition, the RO should obtain the 
names, addresses and approximate dates 
of treatment of all medical care 
providers who treated the veteran for 
any disabilities which are pertinent to 
this appeal.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and incorporated into the veteran's VA 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability now present and the nature 
and severity of the service-connected 
left knee disability.  The veteran's 
claims folder must be made available to 
the examiner for review.  Regarding the 
claimed right knee disability, the 
examiner should be asked to provide an 
opinion whether it is at least as 
likely as not that any right knee 
disability found is causally related to 
service.  As to the service-connected 
left knee disability, any pertinent 
pathology present should be discussed.  
The examiner should  comment on whether 
there are other objective indications 
of the extent of the veteran's reported 
knee pain, such as functional 
impairment due to pain. 
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any disability involving 
the ears.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated 
audiological or other diagnostic 
testing should be accomplished.  The 
examiner should provide an opinion as 
to whether it is as likely as not that 
any ear disability found is causally 
related to service.  The report of the 
examination should be associated with 
the veteran's VA claims folder.
 
4.  The veteran should be afforded a VA 
psychiatric examination to determine 
the diagnosis and etiology of any 
psychiatric disorder that is present.  
The veteran's VA claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
render an opinion as to whether any 
diagnosed psychiatric disability is 
related to his service, including 
combat in the Persian Gulf.  The report 
of the examination should be associated 
with the veteran's VA claims folder.

5.  After determining whether any 
additional evidentiary or procedural 
development is warranted, the RO should 
then readjudicate the issues on appeal.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


